BRENDA L. GRAY,                   )
                                  )
     Plaintiff/Appellee,          )     Appeal No.
                                  )     01-A-01-9508-CV-00359
v.                                )
                                  )     Sumner Circuit
STEPHEN D. GRAY,                  )     No. 12431-C
                                  )
     Defendant/Appellant.         )
                                                          FILED
                  COURT OF APPEALS OF TENNESSEE             March 6, 1996

                   MIDDLE SECTION AT NASHVILLE            Cecil W. Crowson
                                                         Appellate Court Clerk


     APPEAL FROM THE CIRCUIT COURT FOR SUMNER COUNTY

                     AT GALLATIN, TENNESSEE


            THE HONORABLE THOMAS GOODALL, JUDGE




JOE P. BINKLEY, SR.
First American Center
315 Deaderick Street Suite 2395
Nashville, Tennessee 37238

JOHN BELL WHITESELL
150 Second Avenue North, Suite 300
Nashville, Tennessee 37201
     ATTORNEYS FOR PLAINTIFF/APPELLEE



CAROL L. SOLOMAN
214 Second Avenue North
400 Washington Square
Nashville, Tennessee 37201

THOMAS F. BLOOM
500 Church Street
Fifth Floor
Nashville, Tennessee 37219
     ATTORNEYS FOR DEFENDANT/APPELLANT




                       AFFIRMED AND REMANDED
                                          SAMUEL L. LEWIS, JUDGE
                           MEMORANDUM OPINION1

         Following a marriage of approximately eight years, Wife

filed a complaint for absolute divorce in November 1993.              In her

complaint, she alleged adultery, inappropriate marital conduct, and

irreconcilable differences.       Husband answered and filed a counter-

complaint which alleged cruel and inhuman treatment, inappropriate

marital conduct, and irreconcilable differences.



         After the pre-trial conference in October 1994, the trial

court declared the parties divorced pursuant to Tennessee Code

Annotated section 36-4-120 and held that either party could present

evidence of fault where relevant at the final hearing.           On 13 March

1995, the trial court held the final hearing and heard the parties’

arguments.



         In its decree of 23 March 1995, the trial court divided the

disputed items of separate and marital property.           The trial court

awarded Wife a Corvette automobile, a 1992 Cadillac automobile, and

a Clayton-Marcus sofa.        In addition, the court ordered Wife to

assume responsibility for keeping proper insurance coverage on the

automobiles, to assume all indebtedness on the automobiles, and to

hold Husband harmless from any future payments on the automobiles.

The trial court equally divided the net proceeds of $60,804.00 from

the sale of the parties’ marital home.           The trial court ordered

Husband to be responsible for and hold Wife harmless from all debts

incurred   by   Husband.     As   to   any   remaining   items   of   marital

property, the trial court instructed the parties to submit their

proposed division for its consideration.

     1
      Court of Appeals Rule 10(b):
     The Court, with the concurrence of all judges participating in the
     case, may affirm, reverse or modify the actions of the trial court
     by memorandum opinion when a formal opinion would have no
     precedential value. When a case is decided by memorandum opinion
     it shall be designated "MEMORANDUM OPINION," shall not be
     published, and shall not be cited or relied on for any reason in a
     subsequent unrelated case.

                                       2
       In a supplemental order entered on 28 March 1995, the court

divided the remaining marital property.             The court also awarded

Wife $10,755.00 for attorney’s fees and $10,000.00 alimony in

solido as further distributions of the marital property.



       Husband filed a notice of appeal as to that portion of the

decree distributing the marital property.



       The parties’ marriage lasted for approximately eight years.

At the time of the divorce hearing, Wife was 44 years old and

Husband was 37 years old.       There were no children born as a result

of the marriage.



       At the time of the parties’ marriage in 1986, Wife worked

at Cummings Sign Company.        She worked there until she was “laid

off” on 30 September 1990.      After losing her job, she was unable to

find suitable work in the job market.             For the next three years,

she helped Husband in every aspect of his mobile home hauling

business.     Her responsibilities included escorting mobile homes,

keeping the company books, and balancing the checkbooks.                 She also

mowed grass, picked up parts, and did anything else that needed to

be done.     At trial, Husband admitted that Wife’s work, which was

mostly uncompensated, saved money for the company.                In addition to

working in the business, Wife also maintained the home and did

everything     necessary   to   keep       the   house    going    and   Husband

comfortable.



       During the parties’ marriage, Husband acquired vehicles,

equipment, and assets used in the business.              He also acquired race

cars and related racing tools and equipment.              Wife valued all the

vehicles, equipment, and other assets used in the business as well

as the race cars and related racing tools and equipment acquired

and accumulated during the marriage at $143,000.00. Wife asked the

                                       3
court to award her the 1972 Corvette automobile which she testified

Husband had given her as a gift during the marriage.                       The parties

agreed that the Corvette’s value was approximately $7,500.00.



        Shortly after their marriage, the parties purchased a home

for $160,000.00.      Wife initially paid $26,000.00 from the sale of

her pre-marriage home as a down payment for the marital home.

Husband’s     testimony    was        that   he    initially     paid     $7,000.00   or

$8,000.00     down   on   the    marital         home   and   that   he    later   added

improvements. Even though Wife’s initial investment of pre-marital

assets into the marital home was approximately three times that of

Husband’s,     Wife agreed to split the net proceeds from the sale of

the marital home equally with Husband.



        The parties had only one joint debt which was on the

Cadillac automobile.         Husband, however, argued that both of the

parties were responsible for a VISA credit card debt of some

$4,000.00.     He admitted that the VISA account was solely in his

name and that the Wife had never used the VISA card.                      Nevertheless,

he asked the court to split the indebtedness between the parties

because he claimed to have used the card to pay off “household

stuff” and to make a house payment on one occasion.                        Husband was

unable to substantiate these claims.



        It was Wife’s testimony that the VISA card debt belonged

solely to Husband.        She explained that Husband had used his credit

card exclusively to make purchases for himself. She also testified

regarding his purchase of a race motor using a $4,000.00 credit

card   cash   advance.          The    trial      court   held   that      Husband    was

responsible for and would pay the VISA credit card debt.



        During the marriage, the parties owned two certificates of

deposit each with a value of $10,000.00, not including the amount

                                             4
of interest accrued during the marriage.            Husband cashed the

certificates in March 1994 even though they were the joint property

of the parties.     Wife never ascertained what Husband did with the

proceeds of the certificates of deposit; however, at the hearing,

it was shown that Husband had paid $20,500.00 as a down payment

toward the purchase of a house in January 1995.



          Husband’s own proof of his income contradicted his testimony

regarding the source of the down payment.          He testified that he

received the $20,500.00, which he used for the down payment on the

house, from Luv Homes for contract labor he had performed.          In that

same hearing, however, he testified that he was destitute and

introduced an income and expense statement to show that he had an

income of only $25,000.00 before taxes in 1994.         The irony of this

testimony lies in the fact that less than one month after Husband’s

destitute year ended, he came up with a down payment of $20,500.00,

80% of his 1994 before tax income, with which to purchase a new

house.



          Husband’s explanation for how he spent the $20,000.00 in

proceeds from the certificates of deposit was also suspect.              He

testified that he spent the money on household bills, company

expenses, and to catch up on house payments “at the end.”               The

proof showed, however, that Husband’s explanation was clearly

erroneous.      The marital home was sold in February 1993.         At the

closing, three months of back payments on the house note and back

taxes were deducted from the sale proceeds.        Moreover, Husband did

not cash the certificates of deposit until more than a year after

the sale of the marital home.



          Husband’s issue is whether the trial court properly awarded

alimony    in   solido   and   attorney’s   fees   to   Wife   as   further

distributions of the marital property.

                                    5
          We review the findings of the trial court de novo upon the

record with a presumption of correctness as to the trial judge’s

findings unless the evidence preponderates otherwise.        Tenn. R.

App. P. 13(d).



          In this case, the evidence does not preponderate against the

trial court’s findings.      We are of the opinion, after reviewing

this record, that the preponderance of the evidence fully supports

the findings of the trial court.



          Therefore, we affirm the judgment of the trial court and

remand the case to the trial court for any further necessary

proceedings.     Costs on appeal are taxed to the appellant, Stephen

D. Gray.



                                    __________________________________
                                    SAMUEL L. LEWIS, JUDGE

CONCUR:


_________________________________
HENRY F. TODD, P.J., M.S.


_________________________________
BEN H. CANTRELL, JUDGE




                                   6